Citation Nr: 1108677	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher initial evaluations for chronic low back pain, rated as 10 percent disabling prior to January 21, 2009 and as 20 percent disabling thereafter.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability, and if so, whether service connection should be granted.

3.    Entitlement to an effective date earlier than June 28, 2001 for the grant of service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before a Decision Review officer in April 2009.  In December 2010 he testified before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings have been associated with the record.

The issue of entitlement to service connection for a bilateral hip disability as secondary to the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2010, the Veteran submitted a statement expressing his intent to withdraw the appeal with respect to the claim of entitlement to higher initial evaluations for his back disability.

2.  In a May 2004 rating decision, the RO denied service connection for a bilateral hip condition; the Veteran submitted a notice of disagreement (NOD) and a statement of the case (SOC) was issued; he did not submit a timely substantive appeal.

3.  The evidence received since the May 2004 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection a bilateral hip disability.

4.  In a May 1998 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a back condition; the Veteran submitted a NOD and an SOC was issued; the Veteran did not submit a timely substantive appeal.

5.  The next communication received from the Veteran concerning service connection for a low back disability was received on June 28, 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant with respect to the issue of the initial evaluation of his low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The May 2004 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for an effective date prior to June 28, 2001 for the grant of service connection for a low back disability have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DISMISSAL OF WITHDRAWN CLAIMS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the evaluation of his low back disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

As the Board determines below that there is sufficient evidence to reopen the Veteran's claim of entitlement to service connection for a bilateral hip disability, no further discussion regarding the duty to assist is required.  

With respect to VA's duty to notify the Veteran of the evidence and information necessary to establish an earlier effective date, the Board observes that during the December 2010 hearing, the Veteran waived any notice error.  In any event, as noted, an April 2008 letter did advise the Veteran of the manner in which effective dates are determined and the evidence that is considered in reaching that determination.

The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection for a bilateral hip disability was denied in a May 2004 rating decision.  The RO concluded that there was no evidence of a relationship between the Veteran's hip disability and service, noting that there was no competent evidence relating it to service.  Further, the RO pointed out that the Veteran was not in receipt of service connection for a back disability, so service connection on a secondary basis was not warranted.

Since the May 2004 rating decision, service connection has been established for the Veteran's low back disability.  Moreover, a June 2008 report by G.J.B., M.D. indicates that the Veteran had ongoing back pain and leg pain as the result of severe degenerative disc disease at L4-5.  Other medical reports of record also discuss the Veteran's hip and back pain.  

Upon careful review, the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disability.  The basis for the previous denial of service connection on a secondary basis, as claimed by the Veteran, was that service connection was not in effect for his low back disability.  As the evidentiary defect identified by the RO in its 2004 denial of service connection has been cured, the claim of entitlement to service connection for a bilateral hip disability may be reopened.  To this extent only, the benefit sought on appeal is granted.

	Effective Date

In a June 1984 rating decision , service connection was denied for a back condition.  As this decision was not appealed, it is considered final.  The Veteran subsequently filed to reopen that claim in February 1998.  In a May 1998 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a back condition.  The Veteran expressed disagreement with that decision, and a Statement of the Case was issued in February 1999.  However, the Veteran did not perfect this appeal by submitting a timely VA Form 9 or its equivalent.  The next correspondence addressing a back disability was received from the Veteran in 2001.  Therefore, the May 1998 rating decision is final.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

If a decision by the RO goes unappealed, such is final.  A final and binding RO 
decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  Here, the Board notes that at his December 2010 hearing, the Veteran made a general allegation of CUE in the 1998 previous RO decision.  Specifically, he suggested that not all relevant records had been obtained by the RO at the time of the 1998 final decision, including service treatment records and/or relevant treatment records.  A review of the record, however, shows that the Veteran's service treatment records were associated with the file at that time.  

Furthermore, the record also reflects that he was asked prior to that decision to submit all relevant treatment records or to provide appropriate release forms so as to allow VA to obtain such records on his behalf.  In response, he submitted a release form for Hartford Hospital, and such records were obtained by the RO.  No outstanding VA treatment records were identified.  While the Veteran did undergo a subsequent VA compensation and pension examination by a VA physician, Dr. Chung, in August 1998, such examination was considered by the RO in the February 1999 Statement.  There remains no indication of any outstanding private or VA treatment records that existed, but were not of record at the time of either the May 1998 rating decision or February 1999 Statement of the Case.  Therefore, he has not pointed to any error of fact or law in any specific prior decision that might give rise to a valid claim of CUE.  See 38 C.F.R. 3.105 (2010).

A review of the record further reveals that no claim of entitlement to service connection was received after the May 1998 rating decision until June 2001, when the Veteran sought to reopen his claim.  There are no prior documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for a back disability.  Under the law, the earliest effective date and the appropriate effective date in this case is June 28, 2001, the date of receipt of the Veteran's claim to reopen.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal with respect to the evaluation of the Veteran's low back disability is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a bilateral hip disability is granted.

Entitlement to an effective date prior to June 28, 2001 for the grant of service connection for chronic low back pain is denied.


REMAND

The Veteran seeks service connection for a bilateral hip disability, claiming that it is related to his service-connected low back disability.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  There is no opinion of record pertaining to the claimed relationship between the bilateral hip disability and the Veteran's service-connected back disability.  The Board concludes that an examination is warranted.  See McClendon v. Nicholson, 20 Vet App. 79 (2006).  

In light of the above discussion, additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of the claimed bilateral hip disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following review of the record, the examiner should identify all disorders referable to the Veteran's hips, and provide an opinion with respect to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current hip disorder was caused or aggravated by his service-connected low back disability.

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158. 3.655.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as the result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


